Order entered May 3, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00260-CR

                            GARY DON JENNINGS, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. F-1071278-K

                                        ORDER
       We GRANT Official Court Reporter Janice E. Garrett’s April 29, 2013 request for an

extension of time to file the reporter’s record. The reporter’s record shall be due THIRTY

DAYS from the date of this order.


                                                   /s/   LANA MYERS
                                                         JUSTICE